Citation Nr: 0012472	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
service-connected adjustment disorder with mixed emotional 
features.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from August 1986 to 
August 1989 and also from May 1993 to January 1994 with the 
Army.  He also had a period of active military service from 
June 1992 to November 1992 as a member of the Air National 
Guard of Oklahoma.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas, which granted the veteran's claim seeking entitlement 
to service connection for an adjustment disorder with mixed 
emotional features, and assigned a 10 percent disability 
evaluation to the disorder.  The veteran submitted a notice 
of disagreement with that rating decision and he was provided 
with a statement of the case in May 1996.  His substantive 
appeal was received in August 1996.  Subsequently, an August 
1996 rating decision increased the initial evaluation for the 
disorder from 10 to 30 percent.

The Board notes that the claims file was transferred from the 
Waco, Texas RO to the Winston-Salem, North Carolina RO in 
March 1998.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has so characterized the issue on appeal as 
set forth on the title page of this decision.  

Finally, the Board notes that during the development of the 
above claim for appeal, there were other rating decisions 
issued by the RO, specifically an August 1998 rating decision 
that denied service connection for a back disorder and a 
bilateral foot disorder, and a November 1999 rating decision 
that denied a total disability rating due to individual 
unemployability.  None of the issues denied by these rating 
decisions are developed for appellate review inasmuch as, 
according to the records before the Board, the veteran has 
not filed a notice of disagreement, has not been provided 
with a statement of the case, and has not filed a substantive 
appeal as to any of the issues.  Accordingly, those issues 
are not before the Board at this time.

However, the Board notes, for the benefit of both the veteran 
and the RO, that the veteran has indicated on several 
occasions that not all of his service medical records were 
within the claims file and he requested these records be 
obtained to support his service connection claims.  Only the 
service medical records from the veteran's most recent period 
of active service appear to be of record.  Specifically, in a 
letter dated September 7, 1998 and received at the RO in 
October 1998, the veteran requested that records from his 
period of active service from August 1986 to August 1989, and 
also from his period of service with the Air National Guard 
should be obtained to support his other claims.  It does not 
appear that the veteran's additional service medical records 
were obtained by the RO.  Under these circumstances, it is 
questionable whether the August 1998 rating decision can 
actually become a final decision, as the service connection 
claims may remain pending.  See Tetro v. West, No. 97-1192 
(U.S. Vet. App. Apr. 4, 2000).  This matter is referred to 
the RO for any and all appropriate action.


REMAND

The veteran's claim for a higher evaluation for his service-
connected adjustment disorder with mixed emotional features 
is well grounded.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997), citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  Thus VA has a duty to assist him in the 
development of facts pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the veteran last 
underwent VA examination for his psychiatric disorder in 
April 1998.  However, the report of that examination reflects 
the physician's notation that "no records whatsoever" were 
available except for a discharge summary and hospitalization 
summary brought to the examination by the veteran.

Pursuant to the statutory duty under 38 U.S.C.A. § 5107(a) to 
assist a claimant in the development of facts pertinent to a 
claim, and the decisions of the Court interpreting that duty, 
a Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed . . . examination or to 
provide an adequate basis for the examiner's findings and 
conclusions (emphasis added).  VAOPGCPREC 20-95 (July 14, 
1995).

In that connection, the Court has held as follows: "In order 
for [VA] to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In addition to the above, the Board notes that since the 
veteran last underwent a VA examination in April 1998, he has 
continued to assert that his service-connected disorder.  He 
also has submitted private medical records of more recent 
treatment from the Community Wellness Center, to include a 
September 1998 record noting a diagnosis of schizoaffective 
disorder or schizophrenia, neither of which is a service 
connected condition.  There is also a private medical record 
from the Craven Regional Medical Center of an emergency room 
admission for an acute onset of a chronic anxiety disorder in 
September 1998.

Inasmuch as the veteran's last evaluation with undertaken 
without consideration of the veteran's full medical history, 
together with the veteran's contentions of increased 
disability, and more recent private medical records of 
ongoing pertinent treatment, the Board finds that further, 
comprehensive VA evaluation is warranted.  Prior to having 
the veteran undergo further psychiatric examination, the RO 
should obtain and associate with the record all outstanding 
pertinent medical records.   See Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1993).  This should particularly 
include records from VA facilities (here, the record 
indicates treatment at the VA Medical Center (VAMC) in Waco, 
Texas).  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board also notes that the rating criteria for all 
psychiatric disorders were changed, effective November 7, 
1996.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under 
whichever criteria are to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO has 
indicated in the prior supplemental statements of the case 
that both the old and new criteria were considered, the Board 
notes for the RO's benefit that the veteran continues to be 
entitled to the resolution of his claim under whichever 
criteria are more favorable.  See also DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Furthermore, as this case involves an initial rating assigned 
following the grant of service connection, in adjudicating 
the issue on appeal, the RO should consider whether "staged" 
ratings can be assigned, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake necessary 
development to obtain and associate with 
the record all outstanding pertinent 
records from the Waco VAMC; the Craven 
Regional Medical Center; the Community 
Wellness Center; and from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
claims file.  

2.  After all available records requested 
in paragraph 1, above, are associated 
with the claims file, the RO should 
schedule the veteran for a VA psychiatric 
examination, for the purpose of assessing 
the degree of social and industrial 
impairment resulting from his service-
connected adjustment disorder with mixed 
emotional features.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examiner.  All tests and 
studies deemed warranted should be 
accomplished, and all clinical findings 
should be reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a score on the Global 
Assessment of Functioning (GAF) scale, 
and to describe what the score means for 
the veteran in terms of his 
psychological, social, and occupational 
functioning.  If more than one diagnosis 
is rendered, the examiner should 
specifically indicate whether it is 
possible to distinguish symptoms and 
impairment attributable to the service-
connected disorder from those 
attributable to any other diagnosed 
condition; and, if so, the examiner 
should indicate the percentage of the GAF 
score attributable to the service-
connected disability. The psychiatric 
examiner also should comment on the 
extent to which the service-connected 
disability interferes with the veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
examiner should attempt to express his 
assessment of the overall severity of the 
service-connected condition as distinct, 
unambiguous, and moderately large in 
degree; considerable; severe; or total.  
If it is not possible to distinguish the 
symptoms and impairment attributable to 
the service-connected disability and any 
other diagnosed psychiatric disability, 
the examiner should clearly so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  With regard to all the instructions 
set forth above, the veteran is advised 
of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination, and his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.

4.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.  The 
RO should also undertake any further 
development deemed warranted.

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
original rating for the veteran's 
service-connected adjustment disorder 
with mixed emotional features, with 
consideration of the appropriateness of 
"staged" ratings.  See Fenderson.  The RO 
should also consider the disorder under 
both the former and revised rating 
criteria, and rate in accordance with the 
guidance expressed by the Court in 
Karnas.  The provisions of 38 C.F.R. 
§§ 3.158 and 3.655 should be considered, 
as appropriate.  The RO should provide 
the full reasons and bases for its 
determinations, addressing all matters 
raised in this REMAND. 

6.  If any benefit sought remains denied, 
the veteran and his representative must 
be furnished an appropriate supplemental 
and afforded the appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration..  

The purpose of this REMAND is to afford due process and to 
accomplish necessary additional development and adjudication; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


